[Cite as State v. Lee, 2022-Ohio-2656.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                      JUDGES:
                                                   Hon. Earle E. Wise, P. J.
        Plaintiff-Appellee                         Hon. John W. Wise, J.
                                                   Hon. Patricia A. Delaney, J.
-vs-
                                                   Case No. 2021 CA 0076
JAQUAN LEE

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                        Criminal Appeal from the Court of Common
                                                Pleas, Case No. 2021 CR 0432


JUDGMENT:                                       Reversed and Remanded



DATE OF JUDGMENT ENTRY:                         August 3, 2022



APPEARANCES:

For Plaintiff-Appellee                          For Defendant-Appellant

GARY BISHOP                                     CATHERINE MEEHAN
PROSECUTING ATTORNEY                            PATITUCE & ASSOCIATES, LLC
JODIE SCHUMACHER                                16855 Foltz Industrial Parkway
ASSISTANT PROSECUTOR                            Strongsville, Ohio 44149
38 South Park Street, Second Floor
Mansfield, Ohio 44902
Richland County, Case No. 2021 CA 0076                                                     2


Wise, John, J.

       {¶1}   Appellant Jaquan Lee appeals his conviction and sentence of the Richland

County Court of Common Pleas. Appellee is State of Ohio. The relevant facts leading to

this appeal are as follows.

                          STATEMENT OF THE FACTS AND CASE

       {¶2}   On May 20, 2021, Appellant was indicted on one count of Aiding and

Abetting Aggravated Robbery, in violation of R.C. §2911.01(A)(1) and R.C. §2911.01(C),

and Receiving Stolen Property, in violation of R.C. §2913.51(A).

       {¶3}   On June 4, 2021, Appellant entered a plea of not guilty.

       {¶4}   On August 10, 2021, the matter proceeded to trial.

       {¶5}   At trial, Officer Nolen testified he was working as a police officer for Shelby

Police Department in Richland County on November 30, 2019. He received a call about

a robbery of a Verizon store. He then dispatched two officers, Sergeant Bushey and

Sergeant Baker. Officer Nolen then received a call from the security company informing

Nolen they could track the stolen merchandise. The representative from the security

company provided Nolen real time locations of the devices as they were being moved by

vehicle. The vehicle stopped after reaching Mansfield, Ohio.

       {¶6}   Next, Ciara Knackstedt-Lue testified she worked at Verizon on November

30, 2019, in Shelby, Ohio. On this day, one man, James White, entered the store,

produced a gun, threatened to kill Ms. Knackstedt-Lue, and then forced her to assist him

in stealing iPhones. James White then left the store. Ciara then called her district

manager, David Wharton, and then waited for the police to arrive.
Richland County, Case No. 2021 CA 0076                                                   3


       {¶7}   Sergeant Cody Baker then testified he was employed as a police officer in

Shelby, Ohio on November 30, 2019. Sergeant Baker was dispatched to the Verizon store

where he obtained preliminary information from the victim and photographs. Baker then

returned to assist dispatch with coordination of the pursuit.

       {¶8}   Later that day, two individuals were detained in connection with the robbery,

James White and Jaquan Lee. James White was identified as the man in the photographs

robbing the Verizon store; he was still wearing the same clothes that he had on while at

the store.

       {¶9}   Sergeant Bushey testified he was also employed as a police officer in

Shelby, Ohio on November 30, 2019. He conducted two photo lineups with Ms.

Knackstedt-Lue. During the first lineup, Ms. Knackstedt-Lue picked James White out as

the man who robbed the Verizon store. During the second lineup which contained a photo

of Jaquan Lee, Ms. Knackstedt-Lue failed to identify anyone.

       {¶10} Sergeant Shane Gearhart of the City of Mansfield, Division of Police

testified. He was working on November 30, 2019, when he was informed a robbery had

taken place in Shelby, Ohio, and the suspect was in a Chevy Silverado in Mansfield, Ohio.

Sergeant Gearhart found James White hiding under a set of stairs to a house and secured

him in handcuffs and found a set of keys on him belonging to the truck.

       {¶11} Officer Heath Underwood also worked as a police officer with the City of

Mansfield, Division of Police. He testified that while working on November 30, 2019, he

was involved in the investigation of a robbery of a Verizon store in Shelby, Ohio. Based

on a physical description of the individual who had robbed the store and the locations of

the vehicle given, Officer Underwood identified the car as a Chevy Silverado.
Richland County, Case No. 2021 CA 0076                                                     4


       {¶12} Officer Underwood was behind a residence near where the Chevy Silverado

was abandoned. Appellant came running in his direction. Officer Underwood ordered

Appellant to the ground and detained him. Appellant told Underwood he did nothing

wrong. He was on his way back from the store after buying cigarettes. Appellant dropped

the cigarettes while running and being ordered down at gunpoint. No cigarettes were

recovered, and nothing was on Appellant corroborating that he had been at the store.

       {¶13} James White testified he plead guilty to aggravated robbery with a gun

specification. He testified he did not know Jaquan Lee.

       {¶14} A series of jail calls were played in order to refresh James White’s memory.

The calls were between James White and his mother and father. After talking about

“Quan” getting released with a parole violation, James White’s father, Joseph White,

asked if he was with “Quan.” On the recording James White answered in the affirmative.

Then on another call, Joseph White informed James White that “Quan’s going to get

charged with complicity.” On another call Joseph White asked where “Quan was at.”

James White replies “this is crazy though, I don’t even know.” Nearly two minutes later in

the conversation, Joseph White said, “he was there the whole time though.” James White

responded, “that’s just funny.”

       {¶15} James White indicated that the playing of the jail calls did not refresh his

memory.

       {¶16} Joseph White then testified that he did not recall the content of his calls with

his son or who Quan is.

       {¶17} At the close of Appellee’s case, Appellant made a Crim.R. 29 Motion to

Acquit Appellant on all charges based upon the testimony. The motion was overruled.
Richland County, Case No. 2021 CA 0076                                               5


       {¶18} On August 12, 2021, the jury found Appellant guilty as charged in the

indictment.

       {¶19} On September 20, 2021, Appellant was sentenced to an aggregate

minimum term of eleven years to a maximum term of fifteen years in prison and five year

of post release control.

                                ASSIGNMENTS OF ERROR

       {¶20} Appellant filed a timely notice of appeal. He herein raises the following

Assignments of Error:

       {¶21} “I. MR. LEE’S CONVICTION WAS NOT SUPPORTED BY SUFFICIENT

EVIDENCE.

       {¶22} II. MR. LEE’S CONVICTION WAS AGAINST THE MANIFEST WEIGHT OF

THE EVIDENCE.

       {¶23} III. THE TRIAL COURT ERRED IN DENYING APPELLANT’S RULE 29

MOTION FOR ACQUITTAL.

       {¶24} IV. THE TRIAL COURT ERRED IN SENTENCING MR. LEE TO A [sic] 11-

15 YEAR TERM OF INCARCERATION.

       {¶25} V. THE TRIAL COURT ERRED IN IMPOSING AN INDEFINITE TERM AS

THE REAGAN TOKES LAW VIOLATED APPELLANT’S CONSTITUTIONAL RIGHT TO

DUE PROCESS UNDER THE FOURTEENTH AMENDMENT TO THE UNITED STATES

CONSTITUTION AND ARTICLE I SECTION TEN OF THE OHIO CONSTITUTION.

       {¶26} VI. TRIAL COUNSEL WAS INEFFECTIVE BY FAILING TO REMOVE

JUROR 37, GUILLERMO GARCIA, FOR CAUSE.”
Richland County, Case No. 2021 CA 0076                                                    6


                                                 I.

       {¶27} In Appellant’s first Assignment of Error, Appellant argues his conviction is

not supported by sufficient evidence. We agree.

       {¶28} On review for sufficiency of the evidence, a reviewing court must examine

the evidence at trial to determine whether such evidence, if believed, would support a

conviction. State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991). “The relevant

inquiry is whether, after viewing the evidence in a light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime proven

beyond a reasonable doubt.” Jenks at paragraph two of the syllabus, following Jackson v

Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).

       {¶29} R.C. §2923.03, in pertinent part, states:

          (A) No person, acting with the kind of culpability required for the

              commission of an offense, shall do any of the following:

              (2) Aid or abet another in committing the offense[.]

       {¶30} R.C. 2911.01, in pertinent part, states:

              (A) No person, in attempting or committing a theft offense, as defined

              in section 2913.01 of the Revised Code, or in fleeing immediately

              after the attempt or offense, shall do any of the following:

              (1) Have a deadly weapon on or about the offender’s person or under

              the offender’s control and either display the weapon, brandish it,

              indicate that the offender possesses it, or use it[.]
Richland County, Case No. 2021 CA 0076                                                     7


       {¶31} R.C. 2913.51(A), in pertinent part states, “(A) [n]o person shall receive,

retain, or dispose of property of another knowing or having reasonable cause to believe

that the property has been obtained through commission of a theft offense.”

       {¶32} This Court has previously held, “[m]ere presence of an accused where the

crime is committed is not sufficient to establish aiding and abetting, even if the accused

knows a crime is being committed or acquiesces in the criminal conduct of others.” State

v. Cook, 5th Dist. Stark No. 98-CA-00133, 1999 WL 4162 (Dec. 21, 1998) citing State v.

Coleman, 37 Ohio St.3d 286, 525 N.E.2d 792 (1988). In order to support a conviction for

complicity by aiding or abetting, the State must show “the defendant supported, assisted,

encouraged, cooperated with, advised, or incited the principal in the commission of the

crime, and that the defendant shared the criminal intent of the principal.” State v. Shrider,

5th Dist. Licking No. 07 CA 111, 2008-Ohio-3648. “Mere approval or acquiescence,

without expressed concurrence or the doing of something to contribute to an unlawful act,

is not aiding or abetting.” Id. at ¶41.

       {¶33} In State v. Langford, 8th Dist. Cuyahoga No. 83301, 2004-Ohio-3733, the

Eighth District Court of Appeals addressed the issue of insufficient evidence to support a

conviction of Aiding and Abetting an Aggravated Robbery. In Langford, the defendant was

riding in a vehicle with Johnny Washington. Id. They first stopped at a gas station.

Washington exited the car and robbed the gas station. Id. The pair continued to a

convenience store and Mr. Washington committed a second robbery. Id. The next day

the men were driving again, stopped at another gas station and Mr. Washington again

robbed the gas station. Id.
Richland County, Case No. 2021 CA 0076                                                    8


       {¶34} The appellate court found that no evidence was presented that would

implicate the defendant “in the commission of these robberies beyond mere presence in

the vehicle and association with Washington.” Id. at ¶23. The Eighth District continued,

“[w]hile Langford may have used poor judgment in accompanying Washington, this poor

judgment does not amount to criminal activity.” Id. The evidence showed that Langford

was nothing more than “a bystander, merely along for the ride, and his presence at the

scene of the crime or association with the offender is not sufficient to prove that he was

an aider and abettor.” Id.

       {¶35} In the case sub judice, taking the evidence in the light most favorable to

Appellee, the evidence presented shows that Appellant was found running in the vicinity

of the car, and that a man named Quan was with Appellant at the time of the aggravated

robbery. The State does not allege, nor does the evidence show any actions on

Appellant’s part supporting, assisting, encouraging, cooperating with, advising, or inciting

the principal in the commission of the crime, or that Appellant received, retained, or

disposed of any of the stolen property. Taken in the light most favorable to Appellee, the

evidence merely shows Appellant’s presence during the crime.

       {¶36} Accordingly, Appellant’s First Assignment of Error is sustained.

                                        II., III., IV., V., VI.

       {¶37} Due to our disposition in Assignment of Error One, Assignments of Error

Two, Three, Four, Five, and Six are rendered moot.
Richland County, Case No. 2021 CA 0076                                                  9


       {¶38} For the foregoing reasons, the judgment of the Court of Common Pleas of

Richland County, Ohio, is reversed and remanded to the trial court for further proceedings

consistent with this opinion.



By: Wise, John, J.

Wise, Earle, P. J., and

Delaney, J., concur.